


110 HR 3313 IH: Improving Mathematics and Science

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3313
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Ehlers (for
			 himself, Mr. Bartlett of Maryland,
			 Mr. David Davis of Tennessee, and
			 Mr. Lampson) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend provisions of the Elementary and Secondary
		  Education Act of 1965 relating to mathematics and science
		  instruction.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Mathematics and Science
			 Teacher Quality Act.
		2.Partnerships for
			 Mathematics and Science Teacher Quality Improvement
			(a)Subpart
			 headingThe heading for part
			 B of title II of the Elementary and Secondary Education Act of 1965 is amended
			 to read as follows:
				
					BPartnerships for
				Mathematics and Science Teacher Quality
				Improvement
					.
			(b)Purpose;
			 definitions
				(1)PurposeSubsection
			 (a) of section 2201 such Act (20 U.S.C. 2201(a)) is amended—
					(A)in the matter
			 preceding paragraph (1), by inserting businesses, informal science
			 education centers, after higher education,;
					(B)in paragraph (3),
			 by inserting and informal science education centers after
			 higher education;
					(C)at the end of
			 paragraph (4), by striking and;
					(D)at the end of
			 paragraph (5), by striking the period and inserting ; and;
			 and
					(E)by adding at the
			 end the following:
						
							(6)replicate and apply the effectiveness of
				model mathematics and science professional development programs on a broader
				level.
							.
					(2)DefinitionsSubsection
			 (b) of such section is amended—
					(A)in paragraph
			 (1)(A)—
						(i)in
			 clause (ii), by striking and at the end;
						(ii)by
			 striking clause (i) and redesignating clause (ii) as clause (i);
						(iii)by
			 inserting after clause (i) (as so redesignated) the following:
							
								(ii)a teacher training department of an
				institution of higher education;
				and
								.
						(B)in paragraph
			 (1)(B)(i), by striking science, or teacher training and
			 inserting or science;
					(C)in paragraph
			 (1)(B)(iii), before the semicolon insert or a consortium of
			 businesses;
					(D)in paragraph
			 (1)(B)(iv), after organization insert , including an
			 informal science education center,; and
					(E)by adding at the
			 end the following:
						
							(3)Mathematics and
				science teacherThe term
				‘mathematics and science teacher’ means a mathematics, science, or technology
				teacher at the elementary school or secondary school level.
							(4)ScienceThe term ‘science’, in the context of
				elementary and secondary education, includes technology and
				pre-engineering.
							.
					3.Grants for
			 partnerships for mathematics and science teacher quality improvement
			(a)Section
			 headingThe section heading for section 2202 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6662) is amended to read as
			 follows:
				
					2202Grants for
				partnerships for mathematics and science teacher quality
				improvement
					.
			(b)GrantsSubsection
			 (a) of such section is amended—
				(1)by
			 striking paragraph (1) and redesignating paragraphs (2), (3), and (4) as
			 paragraphs (1), (2), and (3), respectively; and
				(2)in paragraph (1)
			 (as so redesignated)—
					(A)by amending
			 subparagraph (A) to read as follows:
						
							(A)In
				generalThe Secretary is
				authorized to award grants to State educational agencies to enable such
				agencies to award subgrants, on a competitive basis, to eligible partnerships
				to carry out the authorized activities described in subsection
				(d).
							;
				and
					(B)by striking
			 subparagraph (A)(i) in subparagraph (B) and inserting
			 subsection (f)(3).
					(c)Application
			 requirementsSubsection (b) of such section is amended—
				(1)by amending
			 paragraph (1) to read as follows:
					
						(1)In
				generalEach eligible
				partnership desiring a subgrant under this part shall submit an application to
				the State educational agency, at such time, in such manner, and accompanied by
				such information as the State educational agency may
				require.
						;
				(2)by amending
			 paragraph (2)(C) to read as follows:
					
						(C)a description of how the activities to be
				carried out by the eligible partnership will be based on a review of
				scientifically based research or modeled after programs identified by the
				Secretary, in consultation with the Director of the National Science
				Foundation, to be replicated on a more expansive basis, and an explanation of
				how the activities are expected to improve student academic achievement and
				strengthen the quality of mathematics and science
				instruction;
						;
				and
				(3)in paragraph
			 (2)(D)—
					(A)by striking
			 subsection (c) in clause (i) and inserting subsection
			 (d); and
					(B)by striking
			 subsection (e) in clause (ii) and inserting subsection
			 (f).
					(d)PrioritySuch
			 section 2202 is amended by redesignating subsections (c), (d), (e), and (f) as
			 subsections (d), (e), (f), and (g), respectively, and by inserting after
			 subsection (b) the following new subsection:
				
					(c)PriorityIn awarding grants under this part, a State
				educational agency shall give priority to eligible partnerships that carry out
				activities modeled after programs identified by the Secretary, in consultation
				and coordination with the Director of the National Science Foundation, to be
				replicated on a more expansive basis.
					.
			(e)Authorized
			 activitiesSubsection (d) of such section (as so redesignated) is
			 amended—
				(1)by inserting
			 before the period at the end of paragraph (1) the following: , including
			 activities to replicate model math and science professional development
			 programs;
				(2)by
			 striking paragraphs (4), (5), and (10) and redesignating paragraphs (6), (7),
			 (8), and (9) as paragraphs (4), (5), (6), and (7), respectively; and
				(3)in paragraph (5)
			 (as so redesignated), by inserting , such as an exemplary teacher (as
			 defined in section 9109) or a building leader after
			 teacher .
				(f)National Science
			 FoundationSubsection (e)(2) of such section (as so redesignated)
			 is amended to read as follows:
				
					(2)National Science
				FoundationIn carrying out
				the activities authorized by this part, the Secretary shall—
						(A)consult and
				coordinate with the Director of the National Science Foundation, particularly
				with respect to the appropriate roles for the Department and the Foundation in
				the conduct of summer workshops, institutes, or partnerships to improve
				mathematics and science teaching in elementary schools and secondary schools;
						(B)collaborate with
				the Director of the National Science Foundation to make widely available,
				including through dissemination on the Internet and to all State educational
				agencies and other recipients of funds under this part, information on model
				programs identified by the Director of the National Science Foundation to be
				replicated on a more expansive basis; and
						(C)in collaboration
				with the Director of the National Science Foundation, hold an annual summit
				with partnership grantees from this part and from the National Science
				Foundation’s Mathematics and Science Partnership program to review the progress
				and results of awarded
				grants.
						.
			(g)Evaluation and
			 accountability planSubsection (f) of such section (as so
			 redesignated) is amended—
				(1)in paragraph (1),
			 by striking an evaluation and inserting a scientifically
			 valid and rigorous evaluation; and
				(2)by adding at the
			 end the following:
					
						(3)Training and
				technical assistanceThe
				Secretary shall reserve one-half of one percent of the funding authorized under
				this part to provide training and technical assistance to eligible partnerships
				in conducting a scientifically valid and rigorous evaluation to measure the
				impact of activities funded under this
				part.
						.
				(h)ReportSubsection
			 (g) of such section (as so redesignated) is amended—
				(1)by striking
			 subsection (e) and inserting subsection (f);
			 and
				(2)by adding at the
			 end the following: The Secretary shall place this report on the
			 Department’s Web site..
				4.Authorization of
			 appropriations
			(a)Grants to
			 States, local educational agencies, and eligible
			 partnershipsSubsection (a) of section 2103 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6603) is amended to read as
			 follows:
				
					2103.Authorization
				of appropriations
						(a)Grants to States,
				local educational agencies, and eligible partnerships
							(1)In
				generalThere are authorized to be appropriated to carry out this
				part (other than subpart 5) and part B such sums as may be necessary for fiscal
				year 2008 and for each of the 5 succeeding fiscal years.
							(2)ReservationFrom
				the funds appropriated under paragraph (1), the Secretary shall reserve not
				less than 15 nor more than 20 percent to carry out part B.
							.
			(b)National
			 programsSubsection (b) of such section is amended by striking
			 2002 and inserting 2008.
			(c)Conforming
			 amendmentSection 2203 of such Act is repealed.
			
